           Case 1:21-cv-00487-JMF Document 89 Filed 03/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
WILLIS RE INC., et al.,                                                :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      21-CV-487 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
PAUL HERRIOTT,                                                         :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Upon preliminary review of the parties’ submissions to date, the Court is inclined to think
that a hearing is necessary to decide Plaintiffs’ motion for contempt sanctions. The parties shall
appear for a conference on March 25, 2021 at 1:15 p.m. to discuss (1) a hearing date;
(2) whether and to what extent discovery is necessary and/or appropriate in advance of the
hearing; and (3) whether the hearing should be held remotely or in person. Counsel should
confer about these issues in advance of the conference.

        The conference will be held remotely by teleconference in accordance with Rule 2(A) of
the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling
the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,
followed by the pound (#) key. (Members of the public and press may also attend using the
same dial-in information; they will not be allowed to speak during the conference.)

       As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send a joint
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.


        SO ORDERED.

Dated: March 22, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
